DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 30 and 31 are not clearly understood because it requires the metallic reinforcement material to be welded to a metallic blank.  This is confusing because it appears to require the metallic reinforcement material to be welded to two different components, the subset of curved surfaces of the metallic hood frame and the metallic blank.  However, the specification states the metallic hood frame is formed by the metallic blank.  The examiner has read the claim as requiring the bond between the metallic reinforcement material and the metallic hood frame extends across substantially an entire surface of the metallic hood frame.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9, 10, 20-23, 28, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takada et al. (US 2016/0083019).
Takada et al. discloses a vehicle hood (10) comprising a unitary metallic hood frame (26) including a plurality of embosses having respective curved surfaces and a plurality of openings (45,46), a metallic reinforcement material (50) welded to the curved surfaces of the hood frame (26), and a hood skin (25) attached to the hood frame (26), as shown in Figures 1-12D.  The curved surfaces are located at the front between reference numbers (26F and 31h), at the rear between reference numbers (31i and 26B), and in the central region at reference numbers (31e,31f,31g), as shown in Figure 4.  In reference to claims 2 and 21, a striker pocket is configured to engage a locking mechanism and is formed in the front curved surface between reference numbers (26F and 31h), as shown in .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (US 2016/0083019) in view of Wadley et al. (US 2016/0208476).
Takada et al. does not disclose the claimed material.
Wadley et al. teaches forming a vehicle reinforcement from ceramic bearing metal matrix composite (CERMET), as disclosed in paragraph [0084].
.  
Claims 6 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (US 2016/0083019) in view of Stevick (US 2017/0090515).
Takada et al. does not disclose the claimed material.
Stevick teaches forming a hood from bulk metallic glass, as disclosed in paragraph [0076].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the metallic reinforcement of Takada et al. from bulk metallic glass, as taught by Stevick, to provide strength in multiple directions of the hood.  
Claims 7, 8, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (US 2016/0083019) in view of Ishitobi (US 2009/0195031).
Takada et al. does not disclose the claimed thicknesses.
Ishitobi teaches forming a metallic reinforcement (3B) with a thickness of 0.3 – 2.7 mm and a metallic hood frame with a thickness of 1.5 – 3.5 mm, as shown in Figure 2 and disclosed in paragraphs [0052] and [0060].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the metallic reinforcement and metallic hood frame of Takada et al. with thicknesses of 1.5 mm, as taught by Ishitobi, to .  
Allowable Subject Matter
Claims 30 and 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 9/14/2021 have been fully considered but they are not persuasive.  The applicant has argued Takada fails to disclose “a metallic reinforcement material welded to a subset of respective curved surfaces of the metallic hood frame”, as claimed in claim 1.  The applicant has referred to paragraph [0059] to suggest the disclosed striker reinforcement is attached by rivets and bolts instead of welds.  The examiner disagrees because paragraph [0077] and Figure 8 discloses spot welds at spot welding points (SP1,SP2,SP3) to connect the metallic reinforcement material to curved surfaces of the hood frame.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        November 19, 2021